 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDLaborers'InternationalUnion of North America,AFL-CIO;Laborers'International Union of NorthAmerica,Local 245,AFL-CIO;and InternationalUnion of Operating Engineers,Local 18, 18(A), and18(B), AFL-CIO (Apex Contracting,Inc.) and As-sociatedBuildersandContractors,Inc.Case8-CB-2112July 16, 1975DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNING ANDPENELLOOn March 27, 1975, Administrative Law Judge Al-mira Abbot Stevenson issued the attached Decisionin this proceeding. Thereafter, the General Counsel,the Charging Party, and the Respondent Locals filedexceptions and supporting briefs, the Charging Partyfiled briefs in answer to the Respondent Locals' ex-ceptions and briefs, and the Respondent Internation-al filed a brief in reply to the exceptions and briefs ofthe General Counsel and the Charging Party.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusionsof the Administrative Law Judge and toadopt her recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, asamended,the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondents,Laborers' InternationalUnion of North America,Local 245, AFL-CIO, andInternationalUnionof Operating Engineers, Local18,18(A), and 18(B),AFL-CIO,theirofficers,agents, and representatives,shall take the action setforth in the said recommended Order.IT IS FURTHER ORDERED that the complaint be, andithereby is, dismissed insofar as it alleges unfair la-bor practices not herein found.DECISIONSTATEMENT OF THE CASEALMIRA ABBOTSTEVENSON,Administrative Law Judge:This case was heard in Cleveland, Ohio, December 16 and17, 1974, and January 14, 1975. The charge was filed May18, andserved on the Respondents May 22, 1973. Theamended complaint with which we are concerned in thisproceedingwas issuedAugust 23, 1974.The issues are whether or not the Respondents violatedSection 8(b)(1)(A) of the National Labor Relations Act, asamended, on various dates in March, April, and May 1973,through their officers,agents,and authorized pickets, andin pursuance of a plan, program, and campaign to compelor to attempt to compel the employees of Apex Contract-ing, Inc.,to ceasework, by mass picketing, violence, andthreats of violence.Upon the entire record, including my observation of thedemeanorof thewitnesses,and after due consideration ofthe briefs filed by the General Counsel, the Charging Par-ty, and the Respondents, I make the following:FINDINGS OFFACT AND CONCLUSIONS OF LAW1.JURISDICTIONAssociated Builders and Contractors, Inc., is a Marylandcorporation with its main office in Glen Burnie, Maryland,which exists for the purpose of,inter alia,providing labor-relations services for its members,includingApex Con-tracting, Inc.Apex is a Kentucky corporation, with its principal officein Paris,Kentucky, which is engaged in the reconstructionof guard rails and other improvements on Interstate high-way 90 in Ashtabula County, Ohio, referred to herein asthe jobsite, for the State of Ohio department of highways.In connection with this project, Apex maintains a traileroffice and storage yard at a Mobil gasoline station at theintersectionof 1-90 and SR-45, referred to herein as theMobilsite.During the calendar year 1973, Apex receivedmore than $500,000 from the State of Ohio for work per-formed on this project, and received at the jobsite and theMobil site direct from outside Ohio goods and materialsvalued at more than $50,000. I conclude that Apex is anemployer engaged in commerce or an industry affectingcommerce within the meaning of Section 2(6) and (7) ofthe Act.1The Respondent Locals have excepted to certain credibility findingsmade by the Administrative Law Judge.It is the Board's established policynot to overrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect.StandardDry WallProducts,Inc., 91NLRB 544 (1950),enfd.188 F.2d 362(C.A. 3, 1951).We havecarefully examined the record and find no basis for reversing her findings.2 As the record adequately presents the position of the parties, the Charg-ing Party's request for oral argument is hereby denied.II.LABOR ORGANIZATIONSIfind that the Respondents, Laborers' InternationalUnion of North America, AFL-CIO, Laborers'Interna-tional Union of North America, Local 245, AFL-CIO, andInternational Union of Operating Engineers, Local 18, theparent and chief administrative local, and its branches orsubdivisions 18(A) and 18(B), AFL-CIO (herein referred219 NLRB No. 23 LABORERS' INTERNATIONAL UNION, LOCAL 245143to as EngineersLocal 18),are labor organizations withinthe meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Facts'1.BackgroundThe following persons occupy the positions, and I find,by reason thereof,are agentsof the Respondents, designat-ed: Thomas Arconti, international representative and re-gionalmanager of Laborers' International; Clayton H.Marks, business manager of Laborers' Local 245; JohnPossehl,businessmanager of Engineers Local 18; SteveMayor,businessrepresentativeofEngineersLocal 18;Frank Roviscane, district representative of Engineers Lo-cal 18; Jack Kenney, business representative of EngineersLocal 18; and James Gardner, business representative ofEngineersLocal 18.Sometime before the fall of 1972 Apex was awarded thework of improving 1-90 by the State of Ohio department ofhighways. Apex is not a party to or bound by the currentOhio heavy-highway collective-bargaining agreement be-tween the Ohio Contractors Association, Associated Gen-eral Contractors of America, Inc., and the Respondent En-gineersLocal 18. Nor is Apex a party to or bound by theAGC agreement with Laborers' District Council of Ohio ofLaborers' International. Clayton Marks, the business man-ager and top official of the Respondent Laborers' Local245, testified that he is responsible for administering theAGC-Laborers' agreement in Ashtabula County, Ohio,and that employers bound by it have always used membersof his Local for jobs in the Ashtabula area.After being advised that Apex had been awarded the1-90 job, Frank Roviscane and James Gardner addressedletterstoApex requesting a prejob conference with Engi-neersLocal 18; Clayton Marks and Drexel J. Thrash, sec-retary-treasurer and businessmanagerof Laborers' DistrictCouncil of Ohio, addressed letters to Apex requesting aprejob conference with Laborers' Local 245. Apex did notreply to these letters.On March 12, 1973, at a membership meeting of Engi-neersLocal 18 in Cleveland,BusinessRepresentative May-or announced that Apex, a nonunion contractor, had beenawarded a job in Ashtabula County, and that he would trytomeet with the Company. The next day, March 13, La-borers' Local 245BusinessManager Marks visited the Mo-bil site where Apex had a trailer and storage facilities forthe project.Marks introduced himself to Edward Nance,the Apex superintendent, and asked how he was workingthe job. Nance advised Marks that Apex was nonunion,but thatsomeof its subcontractors were union. The twomen then compared the wage rates in Apex's job contractiExcept as specifically indicated, where their testimony is in conflict withthe facts as set forth herein, I do not credit Steve Mayor, Thomas Arconti.or Clayton Marks By their demeanor and their entire testimony consideredas a whole and in comparison with that of each other and with that of morecredible evidence given by other witnesses and documents, these three per-sons revealed themselves as determined to some extent not to tell the truthwhen it was not to their advantage to do sowithwages in the Ohio heavy-highway agreement, andthey were the same. The meeting ended with Nance's tell-ingMarks to contact Samuel Hebdo of ABC, who wasApex's representative, as Nance had no authority to talkwithMarks about such matters. Marks left, saying hewould check with his International and get back to Nance.Marks then contacted Thomas Arconti, Internationalrepresentative and regional manager of Laborers'Interna-tional, told him Apex had not replied to his requests for aprejob conference, and asked Arconti to attempt to ar-range a meeting. Arconti said he would see what he coulddo. Arconti's appointment to the positions he holds withthe Respondent Laborers' International authorizes him to"assist allaffiliatedLocal Unions, District Councils andthe Officers,BusinessManagers and Members thereof, byconsulting with them in matters dealing with their affairsand serving as a Representative to facilitate the adjustmentof differences or disputes."The following evening, March 14, James Gardner, busi-ness representative, talked to members of Engineers Local18 at an informational meeting at Ashtabula about Apex'sjob on 1-90 and there was a general discussion of that andother matters the substance of which is not in the record.On March 19, Marks told members of Laborers' Local 245at itsmembership meeting that Apex had the job and hewas trying to set up a prejob conference. Gardner of Engi-neersLocal 18 contacted Superintendent Nance near thejobsiteMarch 20 about working the job union, and Nancegave him the same information he had given Marks. Thenextday,March 21, Engineers Local 18 Business Repre-sentativeMayor sought Nance out near the jobsite. Nancetold him also to contact ABC as Nance was not authorizedto talk to him about Apex's working union. In response toMayor's question about Apex's equipment, Nance said hehad a post driver with one operator on it. Mayor informedhim "that this took an operator and an oilman and . .both of these were represented by hisunion."Nance'scredited testimony continued:Then Steven told me that he had had a contractor inhis area trying to work non-union about a year beforeand that he had changed his mind and he said hedidn't know about the otherunions,but he was damn-ed if the Engineers were going to work non-union.Shortly after this, Arcontl and John Possehl, businessmanager and top official of the Respondent Engineers Lo-cal 18. agreed to a joint effort in organizing Apex and thatArconti would lead anad hoccommittee for that purpose.Possehl appointed Mayor special representative of Engi-neersLocal 18 in all negotiations with Apex, and ameetingwas arranged by the Unions with Apex for April 2 in Co-lumbu s.2Three such meetings were held in Columbus-on April2, 9, and 16 No officer of Laborers' Local 245 attended,Arconti averring that he "represented the Laborers' in thecapacity of advisor to Local 245 and at their behest and attheir direction," and that he reported back to Marks on all2Based in part on an affidavit subscribed to by Possehl which was intro-duced is evidence by the RespondentEngineersLocal 18 Possehl refusedto comply witha subpena ad testifscandumserved on him by the GeneralCounsel, and did not testify 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDdevelopments.Both Arconti and Marks testified,and thereisno evidence to the contrary,that Arconti was never in-formed of the activities of Marks or the members of Labor-ers' Local 245 at the jobsites.In accord with an arrangement entered into with Engi-neers Local 18 before the meetings began,Arconti acted asspokesman for the Unions at all three meetings.According to the minutes prepared by the Unions andsigned by Arconti and William Fade],labor relations con-sultant to EngineersLocal 18, the April 2meeting was at-tended by Frank Whitney, Apex president,Samuel Hebdoand another representativeof ABC, and Attorney JosephMillious for the Employer. For the Unions were Mayor,Kenney, and Fadel of Engineers Local 18;Arconti,of "La-borers," and also representatives of the Ohio BuildingTrades and the Ohio AFL-CIO.Shortly before the April 2 meeting opened,Arcontimade the following remark, as creditably testified to byHebdo:He said, "Sam, every highway project has always gone100 per cent Union,and this one is going that way,too, one way or another."Whenthe meetingbegan, Arconti said that unemploy-ment in the Ashtabula area is high,and since"Ohio taxdollars" were paying for the 1-90 highway project, areapeople had a right to work on it, that little time is lost inOhio due to strikes,and that the Building Trades had menready, willing, and able to work on the Apex project. Ar-conti also said that several Kentucky residents who paid notaxes in Ohio were employed there;and that the Unionswould seek to organize those nonunion Apex employees.Copies of the Unions' AGC Ohio contracts were then giv-en the Apex representatives for their consideration.Attor-ney Millious responded that the project work was dividedalmost equally among Apex and its subcontractors, themajority of which were union;but that the one operatingengineer and four laborersemployed by Apexwere non-union and nonresidents.Afterthe meeting ended, Hebdocredibly testified that Arconti told him:"Sam," he said, "if you want to see this thing really getcompleted without any problems at all,talk them intosigning that agreement."The April9 meeting was attendedby thesame represen-tatives of Apex.'Arconti, Fadel, Mayor, and Engineers Lo-cal 18 Business Manager John Possehl represented theUnions. As apparently agreed to by Laborers' and Engi-neers beforehand,the Unions indicated their willingness toconsider a project contract in lieu of theirAGC Ohioagreements,and requested Apex to submit such a proposal.Hebdo credibly testified that Mayor "made the remarkthat he was afraid he couldn'tcontrol his members in theAshtabula area unless we would come to some sort of anagreement immediately";and that either Mayor or Possehlsaid"that he would be willing to talk to us about a projectcontract,but that he also feared that we would have trou-ble the following day if we didn't sign an agreement for aproject, at least a project agreement."At the last meeting, April 16, Attorney Millious present-ed a written proposal specifically restricted to the 1-90project which included a maintenance-of-membership pro-vision and a requirement that employees rejecting member-ship pay dues equivalent. The proposal also stated that noincreases in wages or fringe benefitswould be made for theduration of the project. Arconti rejected the proposal be-cause it failed to include the increases effective May 1,1973, in the ABC Ohio contracts. The meeting ended withFadel agreeing to put together a counterproposal for theUnions.That same evening at a Laborers' Local 245 membershipmeeting,theminutes showed that BusinessManagerMarks "commented. . .on the Apex non-union project onInterstate90" and that "A lengthy discussion followed,"the substanceof whichis not in evidence.The Unions' counterproposal was drafted by Fade] andArconti and was forwarded to Millious April 19. Thiscounterproposal, as Apex's April 16 proposal, was in theform of an agreement,covering the 1-90 work,between theEmployer and Engineers Local 18,18(A), and 18(B) andLaborers' District Council of Ohio of Laborers'Interna-tional.Arconti testified,however,that if Apex had agreedto the counterproposal, he intended that Marks,and nothimself,would sign it for the Laborers'.It differed fromApex's offer chiefly in providing for the May I AGC in-creases.Millious rejected the proposal in a letter to Fadeldated April 26 on the ground that Apex had been awardedthe work on the basis of prevailing wage rates at the timeits bid was submitted,and that payment of the increasedlabor costs demanded would be ornerous and unfair.No further meetings among the parties were held. OnMay 4, 1973, Fadel drafted and sent to the Governor ofOhio a letter over the signature of Mayor, as special repre-sentative,InternationalUnion of Operating Engineers;and Arconti,as regional director of Laborers'Internation-al,who gave his permission after being told the contents.The letter reviewed the bargaining sessions,and assertedthat although the 1-90 project was financed by Ohio Statetaxes and unemployment was high in the Ashtabula area,Apex's employees were from Kentucky. The letter alsostated thatApexwould hire local residents to complete theproject if the State of Ohio would absorb the needed wageand fringe increases,and requested the Governor to "givethis letter your utmost consideration since both parties areinvolved in what could develop into a major labor dis-pute."Meanwhile there began to occur at the Apex jobsites theincidents which are alleged in the complaint to be viola-tions ofthe Act.2. The March 27, 1973,incidentMarks conceded that he began thisday, 2weeks afterturning theApex prejob problem over to Arconti, by vis-itingLaborers'Local 245 hall earlyin the morning andfrom there telephoning 15 or 20 members of the Union andtelling them to meet him at Kenny King's restaurant park-ing lotacross highway SR-45 from the Apex Mobil site.Marks arrived about 7 a.m. and a group congregated onthe parking lot, consisting entirely of members of Engi-neers Local 18 and of Laborers' Local 245, including Local245 member Edward "Big Red"Tackett.Marks testified LABORERS' INTERNATIONAL UNION, LOCAL 245145his object was to get his men out there in a body to show"that we were interested in our work here in Ashtabula,"and that he told his men not to carry picket signs or stopthe Apex job, but "just to go out there and inquire for workand hang around and maybe you could get-in otherwords, harass them."When the Apex employees emerged from the Mobil gas-oline station and approached their equipment preparatoryto leaving for the jobsite, 10 or 15 of the Engineers Local18 and Laborers' Local 245 members approached themfrom their assembly point across the highway. Marks didnot accompany this group because he said he figured theywere protecting their jobs, and he just let them alone? Oneof the group, referred to by others as "Red," asked GeraldSkaggs, an Apex employee from Kentucky, whether he hada union card to operate the post driver. When Skaggs re-plied he did not need one, he was told to get one or headback for Kentucky. Job Superintendent Nance asked an-other of the group, who was dressed in a checked sportscoat and was hollering, "Go back to Kentucky," what hisname was. The man replied, "It doesn't make any differ-ence what my nameis, I'mone of these poor son of abitches who you have out of work." Nance asked the manif he was trying to threaten him, and he replied, "If I wastrying to threaten, I'll just knock your ass over this gaspump."Nance and the Apex employees then left the Mobil siteand proceeded to the jobsite on 1-90. They were followedby six men from the group of 10 or 15 at the Mobil site,who pulled up in two cars. According to the credited testi-mony of Melvin French, an Apex crew leader from Ken-tucky,Red was the one, one of the guys that approached me.He made a few accusations about sending us back toKentucky one way or another, either peaceful or in acoffin.Whichever way we wanted to go, he wouldagree on.One of this group asked Nance whether he was hiringand Nance replied he was not.Some argumentensued overwhether Apex was paying the prevailingwage,and one ofthe menthen suggestedthat the group return to "the hall,"towhich another responded, "Why go back there, allthey're doing is taking out our dues . . . I want to work."The nonemployees left the jobsite when the Ohio highwaypatrol arrived and ordered them to do so.Marks testified that whenhis membersasked him afterthis whether they shouldcomeback to the Mobilsite, hetold them, "Yes, if you want to come back, come back. Themore the merrier." He said he cautioned them on this andother occasions, however, against violence.There is no evidence that any officer of Engineers Local18 was in the vicinity March 27, but Mayor was told some-thing aboutthe 1-90 jobsite incident at a meeting withApex.3After considerable pondering of the matter, I have concluded thatMarks did not accompany the group to the Mobilsite.Nance's memory thathe did doubtless was a mistake caused by the tension and apprehension ofthe moment.3.The conduct of April 10, 1973Six men crossedthe highway to theMobil gasoline sta-tion on April 10 and jotted down license numbers of Apex-employees' cars and told them to go back to Kentucky.Nance instructed the Apex employees to leave, and toldthe six that they were not gaining anything as the partieswere meetingto resolve the problem. As the Apex truckspulled out, one of the six said, referring to employees driv-ing the trucks, "They must either be awful brave or crazyas hell."When his men had departed for the jobsite, Super-intendent Nance went across to the restaurantwhere heencountered Marks, Mayor, and others who had been inthe group there on March 27. Marks testified that he fre-quented the restaurant on four or five occasions during thisperiod, that he had coffee with Mayor on more than oneoccasion,one of which could have been April 10. Nancecredibly testified that Mayor remarked that the negotiatingmeetingslooked good, but "they had had, maybe, two orthree hundred people that wanted tocomeup here andthey were trying to restrain them."April 10 was the day after Possehl and Mayor warnedHebdo of trouble and that they could not control theirmembers if agreementwas not reached, as found above.Mayor testified that some of his members had informedhim that they were going to the site on April 10 "lookingfor problems," and although he had advised them to stayaway, they had not followed instructions. He went there,he testified, to tellhis men itwas all right to look for workbut he wasnegotiatingand he wanted no problems. Mayortestifiedthat he told his members to leave,and went intothe restaurantwhere he remained about half an hour, andthat he never checked to see whether they left thearea. Henever heard they caused any problems that day, he said.4.April 11, 1973Superintendent Nance testified that his employees start-ed work at 6:30 a.m. this morning, half an hour early, inaccord with his instructions and in order to avoid anyproblems from the group across the highway. AlthoughNance saw Marks and a few of the same group in therestaurantthat day, the Apex employees went about theirwork without incident.Mayor testified that at an Engineers Local18 member-shipmeeting atAshtabula on the evening of April 11 hetold the members it was O.K. to look for work at Apex buthe was negotiating and wanted no problems. Some of themsaid they were going there to look for work, and Mayortold them that was fine.5.April 12, 1973The Apex employees went to work half an hour earlyagain.Nance, who was the last to leave the Mobil site,observed a group of the same people starting to gatheracross the highway at that time.Mayor testified that he visited the Kenny King's parkinglotApril 17, the day after the last Union meeting withApex. He told the Engineers Local 18 members he saw 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDthere to leave, but never checkedto seewhether they didso.6.April 30, 1973Theseincidentsoccurred 4 days after Apex rejectedFadel's final proposal on behalf of the Unions.Marks wasnot sure whether he was in the areas of the jobsites April30.Marks testified,however, that he saw his members atKenny King's and in front of the Mobil site where Apex'sequipment was parked more than once after he told them,"they were on their own.If they wanted to go there, goodenough."He also testified that he saw sheriffs deputies atthe scene on two occasions,but contended that no one wasarrested while he was in the area.There is no evidence thatany officers of the Respondent Engineers Local 18 werethere on this date.However,a larger-than-usual group ofthe Respondent Locals' members, some of whom had beenthere previously,gathered at the Kenny King's parking lot.About 30 of them crossed to the Mobil site where theysurrounded and blocked the Apex equipment. FollowingNance's instructions to try to move his truck, GeraldSkaggs went to get in it when one of the group hit him inthe head with his fist and said he was tired of Skaggs' crazyhillbillyways. Nance summoned members of the sheriff'sdepartment and requested,unsuccessfully,help in gettingthe Apex equipment out. Finally one of the group, who waspresent for the first time,stepped forward and announced,"Well, we are from the union and I would like to call myhall."Nance, Melvin French, and others followed him tothe public phone in the gasoline station and heard the manplace a collect call to Frank Roviscane. After asking forRoviscane,the caller said, "The Sheriff's Department is outhere and what should we do?" After a pause, the callersaid, "Well, we have 10 men from the Laborers' and 10men from the Engineersand weneedabout85 more mentomorrow." 4 Shortly after this telephone call, Nance andPresidentWhitney left the Mobil site for the sheriff's of-fice.The demonstrators remained in front oftheApexequipment,and no work was done that day.7.May 1, 1973This was the date the AGC Ohio contracts called forincreased wages and fringe benefits, and 3 days before Ar-conti,Mayor and Fadel appealed to the Governor on thisissueas outlined above. When Whitney and Nance arrivedat the Mobilsitejust before 7 a.m., there was a large groupin front of their equipment, blocking it, and sheriff's cruis-ers parked on the other side of the highway. Nance orderedthe Apex employees to try to get the trucks out, but theywere jostled and shoved as they made their way throughthe crowd. When Otis Sandidge, a member of the Respon-dent Laborers' Local 245 who had recently been hired byApex, got in his flatbed truck, a man named Earl Bowman,4In view of this corroborated undemed testimony,Mayor's testimony,consistent therewith,of his own report of the subsequent May I incidents attheMobil site to Roviscane,and ofRoviscane's failure totestify at any ofthe December16 or 17, 1974, or January 14, 1975,hearing sessions in thiscase, I find that it was, in fact, Roviscane to whom a member of the Re-spondent EngineersLocal 18spoke on this occasiona member of the Respondent Engineers Local 18, who wasleaning againstSandidge's truck, told Sandidge not tomove it. As Sandidge started to move, Bowman hit thewindow on the driver's sidewith a shovel, shattering thewindow and cutting Sandidge's face and hands with flyingglass.A sheriff'scruiserdrove across to the site and thedeputies apprehendedBowman.As Bowman rode backacrossthe highway with the deputies,someonecalled outfrom the group, "Don't worry,'the union will have a lawyerhere to get you out."The Apex employees reentered the gasoline station,where theyweretold to try again to move the trucks out.Ray French, of Henderson, Kentucky, forced his way past8 or 10 menaround his truck who "told me if they was methey wouldn't get in that truck." French opened the truckdoor on his second try and started forward, when DonaldKillian, a member ofEngineersLocal 18, hit thepassenger-side window with a shovel and told French that if he didnot getout of the truck, Killian would knock his head offwith the shovel. Once again the sheriff's cruiser sped acrossthe highway and this time Killian was taken into custody.As employeeSkaggs wasgetting into his truck, one ofthe demonstrators advised him if he got in, a shovel wouldbe put through his window also and he would go throughlifewithout eyes.The Apex employees abandoned their equipment, andNance and Whitneysent themhome and went again to thesheriff's office totry to get help in working. The demon-stratorsremainedin front of Apex's trucks all day, and nowork was done.Mayor testified he received a phone call sometime be-foreMay I that there had been harassment at the Mobilsite,and he stopped by the site and told his men to cool itand get out.He received another call the evening of May 1,Mayor said, to the effect that there had been propertydamageat thesiteand two operators had been picked up.He told his caller to try to cool it, and advised DistrictRepresentative Roviscane by phone of the arrest of the twomembers.Although - Roviscane told him "to go up thereand see what I could do, and see what the problem was,"Mayor did not doso, "BecauseI felt it wasn't in my posi-tion." Instead,Mayor contacted Attorney Fadel and toldhim to checkinto it.Mayor avowed he did not know whatFadel did. Fadel was instrumental in having Bowman andKillian releasedon their recognizance. They subsequentlypled guilty to malicious destruction of property and paidApex $35 or $37. Sandidge was taken to the hospital.B. ConclusionsIt is obvious, and I find, that the conduct of the pickets 5was intended to and had the tendency to restrain andcoerce the employees of Apex in the exercise of their Sec-tion 7 rights. Thus, on March 27, pickets visited the Mobilsitein considerable numbers and in the presence of Apex'semployees and in a context of shouting for them to go back5That the gathering of men described hereinis appropriatelydescribed aspickets is clear.Oil,Chemical and Atomic WorkersInternationalUnion, Local1-591, AFL-CIO (Snelson,Incorporated),208 NLRB 296 (1974);Lumberand Sawmill Workers Local Union No. 2797 (Stoltze Land & Lumber Compa-ny),156 NLRB 388, 394 (1965). LABORERS' INTERNATIONAL UNION, LOCAL 245147toKentucky and to get a union card or go back to Ken-tucky, threatened their superintendent with physical vio-lence;and at the jobsite threatened Apex employees withviolence if they did not go back to Kentucky. On April 10,in a similar context,pickets copied down license numbersof Apex employees' cars 6 and impliedly threatened themwith violence. On April 30, the men mass picketed andthreatened to mass picket,blocked vehicles,engaged inphysical violenceagainst anApex employee, and effective-ly prevented Apex employees from working. Finally, onMay 1, pickets threatened to engage in and engaged inviolence against Apex employees, blocked and damagedvehicles, and effectively prevented the Apex employeesfrom performing their work?The remaining issues are whether the Respondents areresponsible for this conduct.The evidence establishes that practically all, if not all, ofthe pickets who engaged in the coercive conduct weremembers of the Respondent Locals. Moreover, that con-duct had its genesis in, and was in complete harmony andaccord with, the policies of the officials and agents of theRespondent Locals of which they were members.After separately approaching Superintendent Nance inunsuccessful efforts to get him to work the job union,Marks, the top official of the Respondent Local 245, enlist-ed Thomas Arconti to act as the Local's representative indealing withApex,an assignment well within the scope ofArconti's authorityas International representative and re-gional manager ofLocal 245'sInternationalUnion. Arcon-ti then entered into a plan of action with John Possehl, thetop official of the Respondent EngineersLocal18,whichwas termed a joint effort to organize Apex and negotiate acollective-bargaining contract.That the effort was envi-sioned and carried out as a joint venture by the two Re-spondent Locals is solidly established by their agreementthat Arconti would lead thead hoccommittee and be thespokesman for both Local Unions in the negotiations; bythe coordination of complementary demands presented toApex at the bargaining sessions and thereafter,as well asthe subsequent mutual appeal to the Governor of Ohio; bythe meetings of Marks,at Kenny King's restaurant in thevicinity of the Mobil site, with Steve Mayor, the officiallyappointed special representative of the Respondent Engi-neers Local 18 who also attended the bargaining sessions;and by the commingling of the members of the two Local6 Dover Corporation, NorrisDivision,211 NLRB 616 (1974);Local No.235,Lithographersand Photoengravers InternationalUnion(HenryWurst,Inc.), 187 NLRB 490, 495 (1970). Cf.Joint Board, Cloak,Suit,SkirtandReefer Makers Union, ILGWA (Free-Play Togs, Inc.),140 NLRB 1428, 1431(1963), relied on bythe RespondentLocal 245, isdistinguishable in thatthere employees'license numbers werecopiedin a context otherwise freefromcoercion and restraint.7Local 275, Laborers'InternationalUnion of NorthAmerica,AFL-CIO,(S.B. Apartments,Inc.), 209 NLRB 279 (1974);General Drivers,Warehouse-men and HelpersLocalUnion No.89, affiliated with IBT, (The Vertner SmithCompany),178 NLRB 485, (1969);UnitedMine Workers of America (SolarFuel Company),170 NLRB 1581 (1970);United Rubber,Cork,Linoleum &PlasticsWorkers ofAmerica,AFL-CIO (TennesseeWheel and Rubber Com-pany),166 NLRB 165 (1967).Ifind that allegations of the complaint regarding coerciveconduct onMarch 12, April I I and 12, and May2 and 3, 1973, are not supported bysubstantial credible evidence,and conclude that these allegations should bedismissed.Unions in and near the Apex jobsites.The common, joint objectives of the Respondent Localsand their pickets is demonstrated by the Respondent Lo-cals' protests at the bargaining sessions and in their appealto the Governor of Apex's employment of nonresidents ofOhio while unemployment was high among Ohio unionmembers, and the pickets' demands for work and that theApex employees get union cards or go back to Kentucky.In my opinion, the fact that the Respondent Locals eventu-ally compromised on all bargaining issues except wagesdoes not in the least undermine the significance of the evi-dence of common, joint objectives.8Nor do I believe that the pickets materialized at the job-site areas through mere happenstance. The presence of thenonunion employer Apex was announced and discussed atmembership meetings of the Respondent Locals; Engi-neersLocal 18 Special Representative Mayor approved hismembers' going to the jobsite and knew they went there"looking for problems." Marks, of course, actually directedthe first contingent of Local 245 members to come to thesite, and expressed to them his approval of their returningon subsequent occasions to engage in harassing tactics.That the goings-on at the Mobil site were within plain viewof Kenny King's restaurant and parking lot which Marksand Mayor frequented during this period is demonstratedby the dispatch with which the sheriff's deputies spedacross the highway when violence erupted. In any event,Marks admittedly observed his members' blocking Apexvehicles, and Roviscane and Mayor were informed by tele-phone of theirmembers'unlawful conduct. Moreover, theRespondent Locals failed to discipline their members ordisavow their conduct. Indeed, the Respondent EngineersLocal 18 took steps to champion and defend those of itsmembers who engaged in the worst violence .9In all the circumstances, therefore, I find that the Re-spondent Locals were responsible as joint venturers for theviolent and coercive conduct of the pickets at the Apexjobsites on March 27, April 10 and 30, and May 1, andconclude that they thereby violated Section 8(b)(1)(A) ofthe Act.10I do not believe, however, that the Respondent Laborers'Internationalcan be held responsible for the pickets' con-duct. It is true, as found above, that its representative and'SeeTeamsters,Chauffeurs,Helpers & TaxicabDriversLocal Union 327,affiliatedwith IBT(Coca-ColaBottlingWorks of Nashville),184 NLRB 84(1970).-9 TeamstersLocal695(WisconsinSupply Corporation),supra,TeamstersLocal 536,International Brotherhoodof Teamsters, Chauffeurs,Warehouse-men and Helpersof America (The ConnecticutFoundry Company),165 NLRB916 (1967),TeamstersLocal 783,International Brotherhoodof Teamsters,Chauffeurs,Warehousemen and Helpersof America (Coca-ColaBottling Com-pany ofLouisville),160 NLRB 1776(1966);GreatLakesDistrict,SeafarersInternationalUnionof North America, AFL-CIO (UpperLakesShipping,Ltd.),139 NLRB 216 (1962)In such circumstances,Mayor's purportedsubdued oral admonishments to cool it and leave the area, which he failedto take the slighest steps to enforce, and Marks'purported oral admonish-ments against violence, if made, which I doubt, would have been insuffi-cient to absolve the labor organizations of which they were responsibleofficials of liability for the pickets'coercive behavior.Local No. 235, Lithog-raphers and Photoengravers International Union(HenryWurst, Inc), supra.10Dover Corporation,NorrisDivision,et al.,supra,Lithographers and Pho-toengravers InternationalUnion,AFL-CIO-CLC (HolidayPress, a division ofHolidayInns, inc),193 NLRB 11(1971);UnitedMineWorkers ofAmerica(Solar FuelCompany),supra 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDregional manager,Arconti, actedas the representative andagent of the Respondent Local 245 in the joint effort withthe Respondent Engineers Local 18 to obtain a collective-bargaining agreementwith Apex.It also seemsclear thatbyofferingthecounterproposalasthatoftheInternational's District Council of Ohio and appealing totheGovernor in the name of the International, Arcontithrew the weight of the Respondent International behind,and made common cause with, that effort of the Respon-dent Locals. Moreover, as found above, he even went sofar as to impliedly threaten Apex with the use of force insupport of that cause.On the other hand, the record fails to show that Arcontior any other official of the Respondent International sug-gested, instigated, or was made aware of the presence ofpickets at the jobsites. I do not understand that suchknowledge can be imputed from that of Marks or of Engi-neers Local 18 officials, even though they knew all about itand were in touch with Arconti throughout by telephone orin person. Arconti was in Columbus, a considerable dis-tance from the jobsites, during this period. He and Markstestified without dispute that Marks never told him aboutthe picketing, and there is no indication that either Engi-neersLocal 18 or Apex officials did so.Accordingly, I conclude that the allegations against theRespondent Laborers' International are not supported by apreponderance of the evidence, and must be dismissed. 'REMEDYHaving found that the RespondentsLaborers' Local 245and EngineersLocal 18, 18(A), and 18(B) engaged in un-fairlaborpracticeswithin themeaning of Section8(bxl)(A) of the Act,I recommendthat theycease anddesist therefrom and take certain affirmative action de-signed to effectuatethe policies of the Act.12Upon the basis of the foregoing findings of fact and con-clusions of law and upon the entirerecord,and pursuant toSection 10(c) of the Act,I hereby issue the following rec-ommended:ORDER13Laborers International Union of North America, Local245, AFL-CIO, and International Union of Operating En-gineers,Local 18, 18(A), and 18(B), AFL-CIO, their offi-cers, representatives, and agents, shall:1.Cease and desist from:(a)Restraining or coercing employees of Apex Con-tracting,Inc. in the exerciseof rightsguaranteed them inSection 7 of the National Labor Relations Act, as amend-ed, byengaging in or threatening to engagein physicalviolence against them, mass picketing,blocking or damag-ing vehicles, or preventing them from performing theirwork, or in any other manner restraining or coercing em-ployees in the exercise of their Section 7 rights.2.Take the following affirmative action whichis neces-sary to effectuate the policies of the Act:(a) Post at the Respondent Locals' offices and meetinghalls copies of attached notice marked "Appendix." 14Copies of said notice, on forms provided by the RegionalDirector for Region 8, after being duly signed by the Re-spondent Locals' authorized representatives, shall be post-ed immediatelyupon receipt thereof, and be maintained bythem for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to their membersare customarily posted. Reasonable steps shall be taken bythe Respondents to insure that said notices are not altered,defaced, or covered by any other material.(b) Sign and mail sufficient copies of said notice to theRegional Director for posting by Apex Contracting, Inc., itbeing willing, at all places where notices to its employeesare customarily posted.(c)Notify the Regional Director, in writing, within 20days from the date of this Order, what steps the Respon-dent Locals have taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it here-by is, dismissed insofar as it alleges unfair labor practicesnot foundherein."UnitedUnited Brotherhood of Carpenters and Joiners of America, AFL-CIO [En-dicott Furniture Co.] v. N.L.R.B,286 F.2d 533 (C.A.D.C., 1960);N L R.B. v.Local 1016, United Brotherhood of Carpenters & Joiners of America, AFL-CIO (Booher Lumber Co.),273 F.2d 686 (C.A. 2, 1960);United Mine Work-ers of America, (Blue Diamond Coal Company),143 NLRB 795 (1963);Na-tional Union of Marine Cooks and Stewards (Irwin-Lyons Lumber Company),87 NLRB 54 (1949)12As no proclivity on the part of the Respondent Locals to violate the Acthas been shown,thereis no justification for the broad remedial order re-quested by the Charging PartyTeamsters Local695(Wisconsin Supply Cor-poration), supra,In 2.13 In the event no exceptions are filed asprovided by Sec. 102.46 of theRules andRegulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec. 10248 of theRules and Regulations,be adopted by the Board and become itsfindings,conclusions, and Order, and all objections thereto shall be deemedwaived forall purposes.i4 In the event thatthe Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelationsBoard" shall be changed to read"Posted Pursuant to a Judgmentof the United States Court of AppealsEnforcing an Orderof the National LaborRelationsBoard."APPENDIXNOTICE ToMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT restrain or coerce employees of ApexContracting, Inc., in the exercise of rights guaranteedthem in Section 7 of the National Labor RelationsAct, as amended, by engaging in or threatening to en-gagein physical violence against them, mass picketing,blocking or damaging vehicles, or preventing themfrom performing their work, or in any other mannerrestraining or coercing employees in the exercise oftheir Section 7 rights.LABORERS'INTERNATIONAL UNION OF NORTHAMERICA, LOCAL 245, AFL-CIO